DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a PCl2/PGaCl3 ratio of 0.020 or more, does not reasonably provide enablement for all possible halogens such that PHalogen/PGaCl3 is 0.20 or more yields the same results.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question:  is the experimentation needed to practice the invention undue or unreasonable?  The standard to be applied is set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  See also MPEP 2164.  The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, include, but are not limited to:  
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;

(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The invention disclosed in the instant application relates to the growth of crystalline gallium nitride onto a seed crystal using GaCl3 gas, Cl2 gas, a carrier gas, and NH3 as gaseous precursors.  In ¶¶[0051]-[0053] of corresponding U.S. Patent Appl. Publ. No. 2020/0255974 a halogen gas is disclosed as including fluorine (F2), chlorine (Cl2), or bromine (Br2) gases.  Experimental Examples 1-5 in ¶¶[0160]-[0239] including Tables 1-2 and Figs. 4-6 demonstrate that at a partial pressure ratio PCl2/PGaCl3 of 0.20 or higher yields an unexpectedly higher growth rate with less yellowish-white powder residue being present within the growth chamber.  Growth is performed under specific growth conditions which include a substrate temperature ranging from 1,250 to 1,375 C with a NH3 partial pressure of 0.1 to 0.2 atm.  However, claim 1 merely recites that GaCl3, a halogen gas, a NH3 gas, and carrier gas are used as precursors with the partial pressure ratio PHalogen/PGaCl3 being 0.20 or more.  There is no recitation of the specific temperature range, flow rates, or pressure of the gases used in connection with the critical ratio PHalogen/PGaCl3 of 0.20 or more.  Moreover, the specification does not include actual experimental data demonstrating that a ratio PHalogen/PGaCl3 of 0.20 or higher will also yield unexpected results in the form of an increased growth rate and a reduction in the formation of powder residue when using fluorine (Fl2) or bromine (Br2) as the halogen gas.  Furthermore, the temperature, gas flow rates, and pressures required to obtain 2) or bromine (Br2) as the halogen gas have not been experimentally determined and verified.  It therefore is the Examiner’s position that the scope of claim 1 is not fully enabled by the specification as originally filed and that undue experimentation would be required to determine the specific growth temperature, precursor gas flow rates, and chamber pressure necessary to support a finding that a PHalogen/PGaCl3 ratio of 0.20 or more is critical for all halogens, including fluorine (Fl2) and bromine (Br2).  Dependent claims 2-7 are similarly rejected due to their dependence on claim 1.  

The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 4 recites that supply of the GaCl3 and halogen gas is “substantially simultaneously started in the growth step.”  However, since neither the claim nor the specification as originally filed teach or suggest how much time may lapse between the times at which the GaCl3 and halogen gas are supplied while still being considered as “simultaneously started,” its recitation in claim 4 is therefore considered to be indefinite.  

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2013/0130477 to Koukuti, et al. (hereinafter “Koukuti”). 
Regarding claim 1, Koukuti teaches a method of manufacturing a crystalline gallium nitride film (see, e.g., the Abstract, Figs. 1-10, and entire reference), comprising:  
a growth step in which a GaCl3 gas, a halogen gas, an NH3 gas, and a carrier gas consisting of one or more inert gases are supplied onto a substrate, thereby growing a crystalline gallium nitride film on the substrate (see, e.g., Figs. 3, 6, & 8-10 and ¶¶[0090]-[0177] as well as Example 1 in ¶¶[0179]-[0191] which teach 3, Cl2, NH3, and a carrier gas consisting of an inert gas such as N2 to a reaction tube (10) for the growth of crystalline GaN on a substrate (30)),
wherein a partial pressure ratio [PHalogen/PGaCl3] is defined as a ratio of a partial pressure of the halogen gas with respect to a partial pressure of the GaCl3 gas on the substrate in the growth step, and the partial pressure ratio [PHalogen/PGaCl3] is 0.20 or more (see, e.g., Example 1 in ¶¶[0179]-[0191] which teach that the partial pressure of GaCl3 in the reaction tube (10) is 8.0×10-3 atm while the partial pressure of the chlorine gas was 1.6×10-2 atm in the vicinity of the second zone (Z2) within reaction tube (20); since the second zone (Z2) is directly connected to the reaction zone (10), the partial pressure of Cl2 in the reaction zone must be in the vicinity of 1.6×10-2 atm which therefore produces a ratio PCl2/PGaCl3 of 16 / 8 = 2.0 which falls within the claimed range).  
Even if it is assumed arguendo that the partial pressure of PCl2 in the vicinity of the substrate (30) is not precisely 1.6×10-2 atm, ¶¶[0097]-[0098] teach that the production of GaCl3 is governed by the following reactions Ga (s) + ½Cl2 (g) [Symbol font/0xAE] GaCl (g) and GaCl (g) + Cl2 (g) [Symbol font/0xAE] GaCl3 while Figs. 6-7 and associated descriptive text teach that the equilibrium partial pressure of GaCl3 and Cl2 are influenced by the temperature and amount of H2 present in the system in a systematic manner.  Then in ¶¶[0121]-[0140] Koukuti further teaches that the partial pressure of the supplied chlorine gas may range from 5.0×10-4 atm in the first zone to 1.0×10-3 atm in the second zone.  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal partial pressure of the Cl2 gas in the vicinity of the substrate (30) relative to the partial pressure PGaCl3 of GaCl3 necessary to produce the desired growth In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CPA 1955).  See also MPEP 2144.05(II)(A).
Regarding claim 2, Koukuti teaches that the partial pressure ratio [PHalogen/PGaCl3] is 0.30 or more (see, e.g., Example 1 in ¶¶[0179]-[0191] which teach that the partial pressure of GaCl3 in the reaction tube (10) is 8.0×10-3 atm while the partial pressure of the chlorine gas was 1.6×10-2 atm in the vicinity of the second zone (Z2) within reaction tube (20); since the second zone (Z2) is directly connected to the reaction zone (10), the partial pressure of Cl2 in the reaction zone must be in the vicinity of 1.6×10-2 atm which therefore produces a ratio PCl2/PGaCl3 of 16 / 8 = 2.0 which falls within the claimed range).  Alternatively, as noted supra with respect to the rejection of claim 1, even if it is assumed arguendo that the partial pressure of PCl2 in the vicinity of the substrate (30) is not precisely 1.6×10-2 atm, ¶¶[0097]-[0098] teach that the production of GaCl3 is governed by the following reactions Ga (s) + ½Cl2 (g) [Symbol font/0xAE] GaCl (g) and GaCl (g) + Cl2 (g) [Symbol font/0xAE] GaCl3 while Figs. 6-7 and associated descriptive text teach that the equilibrium partial pressure of GaCl3 and Cl2 are influenced by the temperature and amount of H2 present in the system in a systematic manner.  Then in ¶¶[0121]-[0140] Koukuti further teaches that the partial pressure of the supplied chlorine gas may range from 5.0×10-4 atm in the first zone to 1.0×10-3 atm in the second zone.  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal partial pressure of the Cl2 gas in the vicinity of the substrate (30) relative to the partial pressure PGaCl3 of GaCl3 necessary to produce the desired growth rate and crystal quality.  “Where In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CPA 1955).  See also MPEP 2144.05(II)(A).
Regarding claim 3, Koukuti teaches that the partial pressure ratio [PHalogen/PGaCl3] is 2.50 or less (see, e.g., Example 1 in ¶¶[0179]-[0191] which teach that the partial pressure of GaCl3 in the reaction tube (10) is 8.0×10-3 atm while the partial pressure of the chlorine gas was 1.6×10-2 atm in the vicinity of the second zone (Z2) within reaction tube (20); since the second zone (Z2) is directly connected to the reaction zone (10), the partial pressure of Cl2 in the reaction zone must be in the vicinity of 1.6×10-2 atm which therefore produces a ratio PCl2/PGaCl3 of 16 / 8 = 2.0 which falls within the claimed range).  (see, e.g., Example 1 in ¶¶[0179]-[0191] which teach that the partial pressure of GaCl3 in the reaction tube (10) is 8.0×10-3 atm while the partial pressure of the chlorine gas was 1.6×10-2 atm in the vicinity of the second zone (Z2) within reaction tube (20); since the second zone (Z2) is directly connected to the reaction zone (10), the partial pressure of Cl2 in the reaction zone must be in the vicinity of 1.6×10-2 atm which therefore produces a ratio PCl2/PGaCl3 of 16 / 8 = 2.0 which falls within the claimed range).  Alternatively, as noted supra with respect to the rejection of claim 1, even if it is assumed arguendo that the partial pressure of PCl2 in the vicinity of the substrate (30) is not precisely 1.6×10-2 atm, ¶¶[0097]-[0098] teach that the production of GaCl3 is governed by the following reactions Ga (s) + ½Cl2 (g) [Symbol font/0xAE] GaCl (g) and GaCl (g) + Cl2 (g) [Symbol font/0xAE] GaCl3 while Figs. 6-7 and associated descriptive text teach that the equilibrium partial pressure of GaCl3 and Cl2 are influenced by the temperature and amount of H2 present in the system in a systematic manner.  Then in ¶¶[0121]-[0140] Koukuti further teaches that the partial -4 atm in the first zone to 1.0×10-3 atm in the second zone.  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal partial pressure of the Cl2 gas in the vicinity of the substrate (30) relative to the partial pressure PGaCl3 of GaCl3 necessary to produce the desired growth rate and crystal quality.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CPA 1955).  See also MPEP 2144.05(II)(A).
Regarding claim 4, Koukuti teaches that supply of the GaCl3 gas onto the substrate and supply of the halogen gas onto the substrate are substantially simultaneously started in the growth step (see, e.g., ¶¶[0090]-[0177] as well as Example 1 in ¶¶[0179]-[0191] which teach that the GaCl3 gas and Cl2 gas are continually supplied at the same time during GaN epitaxial growth).  
Regarding claim 5, Koukuti teaches that a mixed gas A comprising the GaCl3 gas, the halogen gas, and the carrier gas consisting of one or more inert gases; and a mixed gas B comprising the NH3 gas, and the carrier gas consisting of one or more inert gases; are supplied onto the substrate in the growth step (see, e.g., ¶¶[0090]-[0177] as well as Example 1 in ¶¶[0179]-[0191] which teach that the GaCl3 gas is delivered to the substrate (30) together with Cl2 and a carrier gas consisting of an inert gas such as N2 while NH3 is supplied to the substrate (30) with a carrier gas consisting of an inert gas such as N2).  
Regarding claim 6, Koukuti teaches that the halogen gas is a Cl2 gas (see, e.g., ¶¶[0090]-[0177] as well as Example 1 in ¶¶[0179]-[0191] which teach the use of Cl2 as the halogen gas).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koukuti. 
Regarding claim 7, Koukuti does not explicitly teach that a temperature of the substrate in the growth step is from 1200°C to 1550°C.  However, in ¶[0167] Koukuti teaches that the substrate is heated to a temperature of 1,000 °C or more, but less than 1,200 °C during GaN epitaxial growth.  In this regard a temperature approaching, but not touching 1,200 °C would be considered sufficiently close that it would be expected to produce a GaN crystalline layer having the same properties.  See also Fig. 9 and Example 1 in ¶¶[0179]-[0191] which teach that the growth rate is influenced by the growth temperature up to at least 1,300 °C.  It therefore would have been within the capabilities of a person of ordinary skill in the art to pick and choose a growth temperature in the overlapping range of 1,200 to 1,300 °C which is necessary to produce the desired growth rate for the production of a crystalline GaN film having the desired materials properties.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714